Citation Nr: 0429480	
Decision Date: 10/16/04    Archive Date: 11/08/04

DOCKET NO.  98-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the period from November 18, 1996, to September 
22, 2002, for low back syndrome with degenerative disc 
disease and arthritic changes at L4-5 and L5-S1.

2.  Entitlement to a disability rating in excess of 40 
percent for the period from September 23, 2002, for low back 
syndrome with degenerative disc disease and arthritic changes 
at L4-5 and L5-S1.

3.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

4.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran retired in August 1969 with more than 21 years of 
active duty service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in relevant part, granted a 
10 percent rating for the veteran's low back disability.  In 
a May 1998 rating decision, the RO increased the rating for 
the veteran's low back disability to 20 percent disabling.  
In July 2003, the Board remanded the appeal for further 
development.  Subsequently, in an August 2003 rating 
decision, the RO granted a 40 percent rating for low back 
syndrome with degenerative disc disease and arthritic changes 
at L4-5 and L5-S1, a 20 percent rating for peripheral 
neuropathy of the right lower extremity, and a 20 percent 
rating for peripheral neuropathy of the left lower extremity, 
effective September 23, 2002.  The veteran has not indicated 
that he is satisfied with these ratings.  Thus, the claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  As the RO, in essence, granted different ratings for 
the veteran's low back disability for two time periods, the 
Board has characterized the issues as listed on the title 
page.


FINDINGS OF FACT

1.  For the period from November 18, 1996, to September 22, 
2002, the evidence is in relative equipoise as to whether the 
veteran's low back syndrome with degenerative disc disease 
and arthritic changes at L4-5 and L5-S1 is moderate with 
recurring attacks or severe with recurring attacks and 
intermittent relief.  

2.  The veteran's low back syndrome with degenerative disc 
disease and arthritic changes at L4-5 and L5-S1 is manifested 
by severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, and severe limitation of motion of 
the lumbar spine.  

3.  The veteran's low back syndrome with degenerative disc 
disease and arthritic changes at L4-5 and L5-S1 is not 
manifested by ankylosis of the spine or incapacitating 
episodes, or periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest and 
treatment by a physician.

4.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by moderate incomplete paralysis of 
the external popliteal nerve, with weakness of dorsiflexion 
of the toes and feet, impairment of position sense at the 
toes and ankle, and decreased light touch and pinprick to 
about mid-calf level.  

5.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by moderate incomplete paralysis of 
the external popliteal nerve, with weakness of dorsiflexion 
of the toes and feet, impairment of position sense at the 
toes and ankle, and decreased light touch and pinprick to 
about mid-calf level.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
for the period from November 18, 1996, to September 22, 2002, 
the criteria for a rating of 40 percent, but no more, for low 
back syndrome with degenerative disc disease and arthritic 
changes at L4-5 and L5-S1 have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.40, 
4.45, 4.59 (2003), 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5293 (2001) (effective prior to September 23, 2002).

2.  The criteria for a disability rating in excess of 40 
percent for low back syndrome with degenerative disc disease 
and arthritic changes at L4-5 and L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.14, 4.25, 4.31, 4.40, 4.45, 4.59 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293 (2001) 
(effective prior to September 23, 2002); 67 Fed. Reg. 54,345 
(Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5293, 8521 (2002) (effective from September 23, 2002, 
to September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

3.  The criteria for a disability rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8521 
(2003).

4.  The criteria for a disability rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8521 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claim.  The veteran 
was provided with a copy of the appealed February 1997 Rating 
Decision, the May 1997 Statement of the Case, numerous 
Supplemental Statements of the Case, September 2003 Board 
Remand and August 2003 Rating Decision.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  Furthermore, in a June 2001 letter, VA 
specifically informed the veteran of the evidence necessary 
to substantiate his claim for an increased rating.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
the June 2001 letter informed the veteran that VA would help 
in obtaining relevant records, including medical and 
employment records and records from any federal agencies.  In 
this regard, the letter asked the veteran to identify any 
person, agency, or company that has records pertinent to his 
claim, including medical records, so that VA could request 
those records on his behalf.  The letter also asked the 
veteran to inform VA of any additional information or 
evidence regarding his claim.  Furthermore, the letter 
informed the veteran that it is his responsibility to ensure 
that VA receives all the evidence necessary to support his 
claim.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that the veteran was informed that he could submit any 
records in his possession pertaining to his claim.  See 
38 C.F.R. § 3.159(b).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports and assertions made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board acknowledges that the veteran was not provided a VCAA 
notice letter prior to the first agency of original 
jurisdiction (AOJ) adjudication of his claim in February 
1997; however, the Board finds that any defect in the timing 
of the provision of notice was properly cured when the RO 
furnished the veteran the June 2001 letter, with subsequent 
re-adjudications of his claim in October 2001, August 2003 
and January 2004.  Additionally, the Board notes that VA 
informed the veteran of the September 2002 and 2003 revisions 
to the regulations regarding evaluations of disabilities of 
the spine in October 2002 and January 2004, respectively.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable AOJ decision is 
harmless error.  Additionally, VA has obtained and associated 
with the claims file every piece of evidence that the veteran 
has identified.  Moreover, the veteran has not contended that 
there is any outstanding record.  In sum, the facts relevant 
to this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or its implementing regulations.  Therefore, the 
Board finds that the veteran is not prejudiced by the Board's 
review of his claim on the basis of the current record.  See 
Bernard, supra.  



General Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).
 
In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the Rating Schedule has been revised 
with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5237 as the new 
code for lumbosacral strain and 5243 as the new code for 
intervertebral disc syndrome.  The Court has held that, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the veteran filed his claim prior to 
September 23, 2002, the Board will consider all applicable 
versions of the rating criteria under Diagnostic Code 
5293/5243 and apply the criteria that are most favorable to 
the veteran.

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 60 percent, the maximum benefit 
allowed, is available where intervertebral disc syndrome is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief; an evaluation of 40 percent is available 
where intervertebral disc syndrome is severe, manifested by 
recurring attacks and intermittent relief; and an evaluation 
of 20 percent is available where intervertebral disc syndrome 
is moderate with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) (effective through September 22, 
2002).

Under Diagnostic Code 5293 in effect from September 23, 2002, 
to September 25, 2003, intervertebral disc syndrome can be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining, under 38 
C.F.R. § 4.25 (2003), separate evaluations of chronic 
orthopedic and neurologic manifestations associated with 
intervertebral disc syndrome, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The Diagnostic Code defined an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Chronic orthopedic and 
neurologic manifestations are defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects seen in 
each spinal segment are clearly distinct, each segment should 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  An evaluation of 60 percent disabling, the maximum 
benefit allowed, is available where intervertebral disc 
syndrome is manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months; 
an evaluation of 40 percent disabling is available where the 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and an 
evaluation of 20 percent is available where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002) (effective from September 
23, 2002, to September 25, 2003)).

Under the current general rating formula for diseases and 
injuries of the spine (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: a 100 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation will be assigned 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 30 percent 
evaluation will be assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine; and a 20 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective from September 26, 2003).

Factual Background

A March 1998 private medical report reflects a history of low 
back pain and occasional lumbar discomfort without any 
radicular symptoms.  The veteran graded his low back pain 
with radicular symptoms as an 8 out of 10.  He cannot recall 
what exacerbates or relieves his radicular symptoms.  The 
impression was lumbar spinal stenosis with neurogenic 
claudication and lumbar degenerative disc disease.  The 
examiner prescribed physical therapy.  

An April 1998 VA examination report reflects complaints of 
chronic low back pain that required frequent position 
changes, as staying in one position for an extended period of 
time causes pain.  This includes prolonged sitting, standing 
or walking.  The veteran has increased pain with activities 
such as bending and lifting.  He describes pain radiating out 
of the back into his legs, and numbness and tingling of his 
legs and feet.  His legs give way without warning at times.  
He also has frequent muscle spasms in the back and legs.  

Physical examination revealed that the veteran moved about 
somewhat slowly and cautiously.  The veteran was able to 
stand erect.  There was no palpable muscle spasm but there 
was tenderness to palpation in the midline of the lower back 
region.  He had 65 degrees of flexion, 15 degrees of 
extension, 15 degrees of right and left lateral bending, 35 
degrees of right lateral rotation, and 30 degrees of left 
lateral rotation.  He had pain on range of motion testing, 
increased on extremes of motion.  The impression was chronic 
lumbar syndrome with service-connected degenerative disc 
disease and osteoarthritis of the lumbosacral spine, and 
lumbar stenosis by history.  The examiner noted that the 
veteran demonstrated painful motion as well as history of 
increased pain with use.  The examiner stated that pain could 
further limit functional ability during flare-ups or with 
increased use although it is not feasible to attempt to 
express this in terms of additional limitation of motion as 
this cannot be determined with any degree of medical 
certainty.  

A July 1998 RO hearing transcript reflects that the veteran's 
feet feel wet, cold and in pain and that he has problems 
walking.  The veteran stated that he had been told that there 
had been severe nerve damage that was affecting his balance, 
so that he has to be extremely cautious that he does not fall 
while walking.  He also stated that he has pain all the time 
from the waist down and that, when he has muscle spasms, he 
cannot raise his feet enough to keep from stumbling.  

A June 2000 private medical report reflects complaints of 
lower back pain with radiation to the right lower extremity 
and left knee pain.  Past medical history includes severe 
radicular low back pain due to severe spinal stenosis and an 
injury of the left knee with difficulty walking secondary to 
pain in the left knee and radicular low back pain on the 
right side.  Examination of the extremities revealed 
peripheral pulses present bilaterally and negative Homans 
sign.  The diagnosis was severe radicular lumbar back pain 
secondary to spinal stenosis and degenerative disc disease.  

An October 2000 private medial report reflects that the 
veteran's low back pain has been progressive in nature over 
the past 20 years, and that now he has numbness in both legs 
all the time with moderate to severe low back pain and 
bilateral hip pain.  The veteran does not have bowel or 
bladder dysfunction.  Examination of the extremities revealed 
that pulses were full.  Supine leg raising produced lumbar 
pain only at 90 degrees bilaterally.  Extensor hallucis 
strength was 5/5 bilaterally.  He had a foraminal closure 
sign to the left.  Leg quadriceps and biceps strength was 5/5 
bilaterally.  He had patchy hypesthesia to pinprick in the L4 
and L5 distribution bilaterally.  Sensation was intact to pin 
prick and light touch in both lower extremities.  The 
impression was lumbar spinal stenosis L2-3, L4-5 and L5-S1.  

A December 2000 letter from a private physician notes that 
the veteran's degenerative disc disease limits his daily 
activities and that the veteran is unable to lift more than 5 
pounds.  

An August 2002 private medical report reflects that the 
veteran has pain radiating from his back down to his legs and 
numbness in his legs.  The veteran is able to walk up to 100 
yards without stopping and sit in a car for about an hour and 
a half without stopping.  Physical examination of the lower 
extremities showed a good pulse in the left anterior tibial 
artery but no pulse in the right.  There was some swelling of 
the right ankle.  Sensory examination showed a fairly 
prominent peripheral neuropathic pattern in both legs.  The 
veteran had a 2+ left knee jerk, 1+ right knee jerk, and 
absent ankle jerk.  The toes were downgoing.  Romberg sign 
was definitely positive.  The impression was that of multiple 
spinal problems including probable severe stenosis at L2-3 
and foraminal stenosis that is fairly severe at 4-5 on the 
right side.  The examiner noted that the spinal stenosis 
looked pretty severe in 1997 and almost certainly could not 
be better now.  The examiner recommended water aerobics and a 
physical therapy program.  

A May 2003 VA spine examination report reflects a history of 
degenerative disc disease and arthritic changes affecting the 
lumbar spine with muscle spasms and bilateral leg pain.  A 
June 1997 MRI of the lumbar spine described multilevel 
degenerative disease with moderate spine stenosis at L2-3 and 
minimal stenosis at L4-5.  March 1998 electrical studies 
revealed abnormalities most likely secondary to his 
peripheral neuropathy but superimposed radiculopathy could 
not be ruled out.  A February 2002 neurosurgeon report 
reflected probable severe spinal stenosis at L2-3 with a 
foraminal stenosis which is fairly severe on the right.  
October 2002 abdominal film noted spondylosis of the lumbar 
spine.

The veteran stated that his back is "terrible" and that he 
continues to have chronic low back pain and has to be careful 
with any bending, lifting or carrying.  He is on a 10-pound 
lifting restriction.  He is bothered by riding in a vehicle, 
and he does very little driving anymore.  The veteran's wife 
does most of the driving and, when they are on a trip, he has 
to stop about every hour or so secondary to his back 
problems.  He described pain radiating out of the back into 
both legs.  The legs continue to give way without warning, 
and he has generally been able to catch himself and avoid 
falling most of the time.  He has fallen on several occasions 
over the years.  He has muscle spasms of both legs.  He can 
generally stand and walk for only short periods of time.  He 
is now utilizing the scooters that are available in stores 
whenever he goes shopping.  He has no loss of bowel or 
bladder control.  He is taking multiple medications.  

Physical examination found the veteran to be moving about 
with a somewhat shuffling type gait pattern, moving slowly, 
stiffly and cautiously.  The veteran was able to stand erect.  
There was no spasm but there was generalized tenderness to 
palpation across the lower back and buttocks region.  The 
veteran had 40 degrees of flexion, 0 degrees of extension, 
and 10 degrees of right and left lateral bending, with pain 
on range of motion testing.  On supine straight leg raising 
examination, he had back pain with minimal elevation of 
either leg.  The examiner's impression was chronic lumbar 
syndrome with service-connected degenerative disability 
disease and arthritic changes, with prior MRI scan evidence 
of lumbar stenosis.  The examiner stated that there was pain 
on range of motion testing.  The examiner acknowledged that, 
although it is conceivable that pain would further limit 
function during flare-ups or with increased use, it is not 
feasible to attempt to express any of these in terms of 
additional limitation to motion as these matters cannot be 
determined with any degree of medical certainty.  

A May 2003 VA neurological examination report reflects that 
the veteran has had sporadic pain in his low back generally 
related to activity.  The veteran's medical history is as 
follows.  The veteran retired in 1990 because of chronic low 
back pain radiating into both legs.  He has taken various 
pain medications with varying degrees of relief.  In addition 
to the pain in his legs, from time to time his legs will give 
out without warning causing him to fall on occasion.  He can 
walk about 75 to 100 feet without developing severe pain in 
his buttocks and legs, and then he has to sit and rest.  
After walking, he develops severe muscle spasms in his 
calves, thighs and buttocks.  He has significant numbness in 
both lower extremities.  He was told to try aquatic therapy 
in a swimming pool.  He has gotten very little relief from 
more conventional physical therapy in terms of massage, 
ultrasound and moist heat.  He has used a cane for the last 6 
months to ambulate and, when he goes shopping, he generally 
tries to use scooters that are supplied in the stores to get 
around.  His appetite is good and he generally sleeps without 
difficulty.  

Physical examination revealed the following.  There was 
weakness of dorsiflexion of the toes and feet in both lower 
extremities.  Deep tendon reflexes were hypoactive to absent 
in both lower extremities.  Sensory examination revealed 
marked impairment of vibratory sense to the knees 
bilaterally, impairment of position sense at both the toes 
and ankles, and decreased light touch and pinprick to about 
mid-calf level in the lower extremities.  The veteran 
ambulates with a cane.  

The examiner noted the veteran's multilevel disk disease as 
well as spinal stenosis on the basis of the disk problems, 
facet arthropathy, and ligamentum flavum hypertrophy.  She 
also noted that, by the veteran's history, he develops 
claudication when walking from the stenosis, and has chronic 
pain in both lower extremities which more or less follows a 
S-1 distribution.  The examiner finally noted that ankle 
jerks were absent and that the veteran had significant 
sensory loss, probably from both the degenerative disk 
disease and some degree of peripheral neuropathy.  

Analysis

For the period from November 18, 1996, to September 22, 2002, 
the veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5010-5293, 
38 C.F.R. § 4.71a (2001) (effective through September 22, 
2002).  

Initially, the Board notes that only the version of 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
is applicable for this period.  See 38 C.F.R. § 5110(g) (West 
2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

After carefully reviewing the record, the Board concludes 
that the evidence is in relative equipoise as to whether the 
veteran's low back disability is moderate with recurring 
attacks or severe with recurring attacks and intermittent 
relief.  In this regard, the Board notes that the veteran 
stated that he required frequent position changes, as staying 
in one position for an extended period of time causes pain, 
and had increased pain with activities such as bending and 
lifting.  Additionally, the Board notes the following 
examination findings: no palpable muscle spasm, 5/5 extensor 
hallucis strength bilaterally, 5/5 leg quadriceps and biceps 
strength bilaterally, and sensation intact to pin prick and 
light touch in both lower extremities.  The Board observes 
that these symptoms represent moderate intervertebral disc 
syndrome, which warrants a 20 percent evaluation under 
Diagnostic Code 5293.  

On the other hand, the Board notes that the veteran stated 
that his low back disability causes pain all the time from 
the waist down, numbness in both legs all the time, and 
frequent muscle spasms in the back and legs, during which he 
cannot raise his feet enough to keep from stumbling.  The 
veteran also stated that his legs give way without warning at 
times, and he graded his low back pain with radicular 
symptoms as an 8 out of 10.  Additionally, the Board notes 
the following examination findings: fairly prominent 
peripheral neuropathic pattern in both legs; absent ankle 
jerk; downgoing toes; and positive Romberg sign.  The Board 
also notes that the veteran was diagnosed with severe 
radicular lumbar back pain.  

In sum, the Board observes that the veteran has symptoms that 
are reflective of both moderate disability with recurring 
attacks (criteria for a 20 percent evaluation) and severe 
disability with recurring attacks and intermittent relief 
(criteria for a 40 percent evaluation).  

Given the evidence of record, the Board concludes that there 
is an approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Consequently, the Board finds that the 
severity of the veteran's low back disability for the period 
from November 18, 1996, to September 22, 2002, meets the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293.  Accordingly, the veteran's disability is not 
reflective of a higher rating under this diagnostic code.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disability for the 
period from November 18, 1996, to September 22, 2002.  
However, because the evidence does not show that the veteran 
had fracture of vertebra, complete ankylosis of the spine, or 
unfavorable ankylosis of the lumbar spine, a rating greater 
than 40 percent is not warranted under Diagnostic Code 5285, 
5286 or 5289.

The Board will now consider whether the veteran's low back 
syndrome with degenerative disc disease and arthritic changes 
at L4-5 and L5-S1 warrants a disability rating in excess of 
40 percent.  

The veteran's low back syndrome with degenerative disc 
disease and arthritic changes at L4-5 and L5-S1 is currently 
evaluated as 40 percent disabling under Diagnostic Code 5010-
5292, 38 C.F.R. § 4.71a (2002).  The veteran has also been 
assigned 20 percent evaluations for peripheral neuropathy in 
each of his lower extremities under Diagnostic Code 8521, 38 
C.F.R. § 4.124a (2002).  In this regard, the Board observes 
that the veteran's chronic orthopedic and neurologic symptoms 
have been separately evaluated.  

Under Diagnostic Code 5292 in effect through September 25, 
2003, an evaluation of 40 percent disabling is available for 
severe limitation of motion of the lumbar spine.  The Board 
observes that the veteran is already receiving the maximum 
benefit allowed under this diagnostic code and thus he is not 
entitled to a higher evaluation under this Diagnostic Code 
5292.  

With respect to the current General Rating Formula for 
Diseases and Injuries of the Spine, in effect from September 
26, 2003, given the range of motion findings in the reports 
of record, which are consistent with 10 and 20 percent 
evaluations, a rating greater than 40 percent is not 
appropriate.  The veteran's disability does not warrant a 
higher evaluation, as the record does not show that he has 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine; or forward flexion of the cervical spine 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  

Under Diagnostic Code 5821, complete paralysis of the 
external popliteal nerve (common peroneal) with foot drop and 
slight droop of first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost, abduction of foot lost, adduction 
weakened, and anesthesia covering the entire dorsum of foot 
and toes warrants a 40 percent evaluation; severe incomplete 
paralysis of the external popliteal nerve warrants a 30 
percent evaluation; moderate incomplete paralysis of the 
external popliteal nerve warrants a 20 percent evaluation; 
and mild incomplete paralysis of the external popliteal nerve 
warrants a 10 percent evaluation.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the finding 
that the veteran's peripheral neuropathy of the lower 
extremities warrants an evaluation in excess of 20 percent 
for either lower extremity.  In this regard, the Board notes 
that the May 2003 VA neurological examination found weakness 
of dorsiflexion of the toes and feet, impairment of position 
sense at the toes and ankle, and decreased light touch and 
pinprick to about mid-calf level in both lower extremities.  
The Board finds that these symptoms more nearly approximate 
the criteria for moderate incomplete paralysis of the common 
peroneal, warranting a 20 percent evaluation under Diagnostic 
Code 5821.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's bilateral peripheral neuropathy 
of the lower extremity; however, after review, the Board 
finds that no other diagnostic code provides for a higher 
rating.  

With respect to the rating criteria for intervertebral disc 
syndrome, as the veteran filed his claim prior to September 
23, 2002, the Board will consider all three versions of 
Diagnostic Code 5293/5243 and apply the criteria that are 
most favorable to the veteran.

After carefully reviewing the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's low back disability warrants an evaluation 
in excess of 40 percent under any version of Diagnostic Code 
5293/5243 for intervertebral disc syndrome.  

With respect to the version of Diagnostic Code 5293 that was 
in effect prior to the September 23, 2002, the Board observes 
the following symptoms.  The veteran stated that he has 
sporadic pain in his low back generally related to activity, 
that he can walk about 75 to 100 feet without developing 
severe pain in his buttocks and legs, that he generally 
sleeps without difficulty, that when they are on a trip he 
has to stop about every hour or so secondary to his back 
problems, and that he can stand and walk for short periods of 
time.  Additionally, he has taken various pain medications 
with varying degrees of relief.  

The Board concludes that the above symptoms more nearly 
approximate the criteria for severe disability with recurring 
attacks and intermittent relief, warranting a 40 percent 
evaluation under Diagnostic Code 5293 that was in effect 
prior to the September 23, 2002.  In this regard, the Board 
notes that neurologic manifestations are already considered 
in this version of the diagnostic code.  Thus, in accordance 
with 38 C.F.R. § 4.14 (2003), which states that evaluation of 
the same manifestation under different diagnoses is to be 
avoided, the Board observes that the veteran's neurologic 
manifestations cannot be evaluated under both Diagnostic Code 
8521 and this version of Diagnostic Code 5293.  Therefore, 
the veteran's currently assigned evaluations under Diagnostic 
Code 5292, for orthopedic manifestations, and 8521, for 
neurologic manifestations, provide for a higher combined 
rating (60 percent) for his low back disability.

With respect to Diagnostic Code 5293 in effect from September 
23, 2002, to September 25, 2003, the Board observes that the 
veteran has never been prescribed bed rest by a physician for 
his low back disability.  Thus, relative to the rating 
criteria based on incapacitating episodes, the Board 
concludes that the veteran's low back disability warrants a 
noncompensable disability rating.  

With respect to current Diagnostic Code 5243 for 
intervertebral disc syndrome, as noted above, the Board finds 
that the veteran's low back disability warrants a 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  Additionally, as noted above, the 
Board observes that the veteran's low back disability 
warrants a noncompensable disability rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disability.  However, 
because the evidence shows that the veteran does not have 
fracture of vertebra, complete ankylosis of the spine or 
unfavorable ankylosis of the lumbar spine, a rating greater 
than 40 percent under Diagnostic Code 5285, 5286 or 5289 is 
not warranted under either rating criteria in effect prior to 
September 23, 2002, or from September 23, 2002, to September 
25, 2003.  

Furthermore, the Board has considered whether the veteran's 
low back disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 40 percent for the veteran's 
low back syndrome or in excess of 20 percent each for 
peripheral neuropathy of the lower extremities.



(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 40 percent for the period from 
November 18, 1996, to September 22, 2002, for low back 
syndrome with degenerative disc disease and arthritic changes 
at L4-5 and L5-S1 is granted, subject to the provisions 
governing the award of monetary benefits.

A disability rating in excess of 40 percent for low back 
syndrome with degenerative disc disease and arthritic changes 
at L4-5 and L5-S1 is denied.

A disability rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.

A disability rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



